 

Oo co SY DH A F&F WwW NH =

Nn WN NH NH WN BW BH NO ND ee Oe eS Oe OO ES eS lel
oo nO UO Se WY NO S| SF Oo Co st HF elUAerlUlUCUMwLlUlULN lle US

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 1 of 15

sat Amit FILED

8830 Olive Ranch Lane
‘Fair Oaks, CA 95628 JUL 08 2018
Phone: 916-705-8006 8 DIBTRICT COURT
aussieker1 @gmail.com EASTERN ‘greteuct OF CALIF:
BY.
in pro per v
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

MARK AUSSIEKE No.
USSIEKER, *  —219-CV-1256Mce BPs
Plaintiff,
v. COMPLAINT FOR DAMAGES
Trial by Jury not requested
OIG Inc , JACQUES OYHANCABAL
Defendant(s)

 

 

I. Plaintiff Mark Aussieker (“Plaintiff’ or “Mr. Aussieker’’) brings this action to
enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
(“TCPA”), 47U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.
Arrow Fin. Servs., LLC, 132 8. Ct. 740, 745 (2012).

2. The Defendants have placed telemarketing calls to a telephone number
Mr. Aussieker owned without consent.

3. This Complaint conduct also relates to the Defendants making
telemarketing calls to individuals in the absence of any “do not call” policy or training, as
well as making such calls to individuals who previously indicated that they no longer

wanted to be called.

 

 
ow ff SN A ww F&F WY WN —

wR RNR PD KN
eu ks FP PEOR PFS Se WU AR BDEBHE SS

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 2 of 15

PARTIES

4. Plaintiff Mark Aussieker is an individual and resident of the state of California,

and this District.

5. Defendant OIG INC (“OIC”) is a California corporation that is licensed by the
state of California to sell insurance. OIG is a "person" as defined by 47 US.C. § 153 (39).

6. Defendant JACQUES OYHANCABAL (“JACK”) is a natural person and
corporate officer of OIG INC.

Jurisdiction & Venue

7. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims v. Arrow Financial Services, LLC, 132 8. Ct. 740 (2012).

8. Venue is proper pursuant to 28 U.S.C. § 1391 (6)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

9, Venue is proper in this District under 28 U.S.C. § 1391(b\(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

10. This Court has personal jurisdiction over the parties because Defendants
systematically and continually have conducted business in the State of Califomia.
Likewise, Plaintiff's rights were violated in the State of California and his claims arose out
of his contact with Defendants from California.

TCPA Background

11. TCPA Background In 1991, Congress enacted the TCPA to regulate the

explosive growth of the telemarketing industry. In so doing, Congress recognized that

 

 

 

 
wo C68 ~~ DBD wo & |S NH —

we NRK RN HRN WH &
eouu4 ako kod F&F 6G eke Dn aw BBD NR = CS

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 3 of 15

“(u)nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone
Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

227).

12. The national Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” Jd.

13. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c){2).

14. __ A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
227(c\5).

15. The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from the caller. 47
C.F.R. § 64.1200(c)(2{ii). That agreement must also include the telephone number to which
the calls may be placed. Id.

16. Any person whose receives any phone in violation 47 U.S.C. § 227(b)(1) (A)
can sue the violator and seek statutory damages. 47 U.S.C §227(b)}(3)\(B). This is commonly
refered to as the auto dialer statue or ATDS.

17. 47 U.S.C. § 227(b\(1) (A) to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

 

 
 

Oo ff 4S DH OH & WwW WH =

mw N YN wh
eo UA REKSYeS Se WRF BAREBKAzAS

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 4 of 15

automatic telephone dialing system or an artificial or prerecorded voice— (ili) to any
telephone number assigned to a paging service, cellular telephone service, specialized mobile
radio service, or other radio common carrier service, or any service for which the called party
is charged for the call, unless such call is made solely to collect a debt owed to or

guaranteed by the federal government.”

18. Automatic Telephone Dialing System, which the statute defines as
“equipment which has the capacity—(A) to store or produce telephone numbers to be called,
using a random or sequential number generator; and (B) to dial such numbers.” 47 USC
227(a\(1). Notwithstanding this limited definition, the Ninth Circuit ruled in Marks v.
Crunch San Diego, LLC that an ATDS means more than what the statute says. The question
is whether, in order to be an ATDS, a device must dial numbers generated by a random or
sequential number generator or if a device can be an ATDS if it merely dials numbers from a
stored list.”

19. The Court answered in the affirmative merely that if the dialer dials numbers
from a stored list, it is considered an ATDS. Marks decision is now the law of the land in the
9" circuit as of February 19" after the parties settled.

20. Alla plaintiff needs to show is that a call or text message was made using an
auto dialer to a number assigned to cellular service, or that the calling party was charged for
the call. In this case, plaintiff received calls and were charged for the call.

Factual Allegations

21. Plaintiff MARK AUSSIEKER’s phone number ending in 9144 is a Voice over IP

phone.

22. _—_‘ Plaintiff is charged for each incoming call.

 

 

 
 

Oo © ~4 DA re & WwW NH =

mw NR ww NHR wR wh tw
> Ya BP OR YB Se KR BETBDHK = Ss

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 5 of 15

23. Starting on April 2nd, 2018 until June 13", 2019 DEFENDANT called Plaintiff
25 times, as detailed on Exhibit A

24. Defendant used an “automatic telephone dialing system” as defined by 47
U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to sell insurance.

25. Defendants website contractors-insure.com promotes the fact that defendants
specialize in selling insurance to contractors.

26. Plaintiff answered at least 5 calls that were hang ups/ abandoned. Excessive
abandoned calls are the result of using a predictive dialer'. A predictive dialer is an ATDS.
There are numerous complaints on the internet about the defendant abandoning calls.

27. Defendants leveraged the economic benefit of a predictive dialer at Plaintiffs
expense

28. Defendant’s calls constituted calls that were not for emergency purposes as
defined by 47 U.S.C. § 227(b)(1)(A).

29. During all relevant times, Defendant did not possess Plaintiff's “prior express *
consent” to receive calls using an automatic telephone dialing system or an artificial or
prerecorded voice on his telephone pursuant to 47 U.S.C. § 227(b)(1){A).

30. Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2) as
they were attempts to promote or sell Defendant’s services.

31. Plaintiff received multiple calls from spoofed non working caller ID's all
designed hide the calling parties identity by using false, misleading, and fraudulent caller
ID's. These calls were not related to an emergency purpose or any consent provided by the
Plaintiff. The Plaintiff alleges a total of 25 calls. All of the calls had a long pause-sometimes

the calls would have dead air and release, sometime a representative would come on 3-5

 

 

' 2002 Notice, 17 FCC Red at 17475-76, para. 150-152.

 

 

 
Oo oF NSN DD WV S&S WY NH =

wwe wR HP HK
ou nwtw & O&O BP kB Se Ak BESS = Ss

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 6 of 15

secends later. The long delay is indicative of the use of an ATDS and a predictive dialing
system.

32. One call was from 949-234-5678 to 916-290-9144 on 11/08/2018. Plaintiff
heard a long delay, eventually someone answered and plaintiff yelled at the telemarketer to
quit calling.

33. Plaintiff can see that many others have reported online that that the Defendant
did not honor “do not call requests”

34. The only requirement to enforce the TCPA is the indentify of the party
responsible for the calls.

35. One call was from 949-234-5678 to 916-290-9144 on 11/27/2018 The call
contained long pause before an unidentified telemarketer asked if plaintiff he would like to
save money on workers comp insurance or general liability. : The agent spoke with a thick
foreign accent who claimed that he could save plaintiff money by purchasing insurance
though the telemarketer. Plaintiff asked for the name of the insurance company and the
caller hung up on plaintiff.

36. On 11/28/18, plaintiff searched “949-234-5678” on Google.com to see if
there was a company that matched the distinct caller ID and was unable to confirm the
identity of the telemarketer.

37. One call was from 949-234-5678 to 916-290-9144 on 012/72019 2018 The
call contained long pause before an unidentified telemarketer with “Insurance services”
asked if plaintiff he would like to save money on workers comp insurance or general
liability. The agent spoke with a thick foreign accent who claimed that he could save
plaintiff money by purchasing insurance though the telemarketer. Plaintiff asked for the

name of the insurance company and the caller hung up on plaintiff.

 

 
 

Co fo SDR Ww SF WY NH

VN NO NH NHN NH Wh te
e 2a RESORT SSZEeAKRBEBSEEZS

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 7 of 15

38. On 12/13/18 plaintiff searched google.com for “949-234-5678” to see if
anyone had found the name of the company who called. Plaintiff did find many others who
had reported similar experiences regarding hang ups, dead air and other abusive
telemarketing practices from an insurance company targeting licensed contractors, using
949-234-5678 as its caller id.”.

39. One cali was from 949-234-5678 to 916-290-9144 on 012/17/2019 2018 The
call contained long pause before an unidentified telemarketer with “Insurance services”
asked if plaintiff he would like to save money on workers comp insurance or general
liability. The agent spoke with a thick foreign accent who claimed that he could save
plaintiff money by purchasing insurance though the telemarketer. Plaintiff feigned interest to
identify the caller. The telemarketer informed plaintiff he would transfer the call to his
manager who was licensed in California. Upon being transferred, plaintiff requested the
licensed agents name and phone number but the manager disconnected the call

40. One call was from 949-234-5678 to 916-290-9144 on 03/04/2019 2018 The
call contained long pause before an unidentified telemarketer with “Insurance services”
asked if plaintiff he would like to save money on workers comp insurance or general
liability. The agent spoke with a thick foreign accent who claimed that he could save
plaintiff money by purchasing insurance though the telemarketer. Plaintiff feigned interest to
identify the caller. The telemarketer informed plaintiff he would transfer the call to his
manager who was licensed in California. Upon being transferred, plaintiff requested the
licensed agents email address. The manager countered that he would instead email plaintiff,

but no email was ever received.

 

? https://800notes.com/Phone.aspx/1-949-234-5678/2

 

 

 
 

Oo fo NY DO DO & WY YH =

YN NR wR HN
ou a OF BRE SF SFeRaAaAaESHR zs

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 8 of 15

41. One call was from 949-111-8888 to 916-290-9144 on 06/13/2019 The call
contained long pause before an unidentified telemarketer with “Insurance services” asked if
plaintiff he would like to save money on workers comp insurance or general liability. The
agent spoke with a thick foreign accent who claimed that he could save plaintiff money by
purchasing insurance though the telemarketer. Plaintiff feigned interest to identify the caller.
The telemarketer informed plaintiff he would transfer the call to his manager who was
licensed in California. Upon being transferred, plaintiff answered the manager’s questions
$0 a quote could be prepared. Manager revealed his name as Fred Williams with
CONSTRUCTION PRO'S INSURANCE SERVICES.

42. Mr. Williams emailed Plaintiff . The email showed that the Defendant was a
licensed insurance agency called OIG, Inc. Plaintiff was able to confirm that 949-1 11-8888
and 949-234-5678 were the numbers that OIG, Inc had used to make the calls. This email is
attached as exhibit B.

43. Mr. Williams performed acts which required an insurance license. Mr.
Williams failed to include his license number in any communications with plaintiff as
required. A search of the state licensed database does not show a “Fred Williams” being
licensed.

44. Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of
productivity for answering the call, decreased battery life, the nuisance of receiving a telephone
call and having to wait for the other party to pick up the phone, defendants bothering him with

unrequested solicitations.

OIG INC AND JACQUES OYHANCABAL’s INVOLEVEMENT
AND KNOWLEDGE
45. At all times relevant to the claims alleged herein, JACQUES OYHANCABAL

was the sole corporate officer and executive in charge OIG, Inc and. each and every call was

 
wo 28 4 DR A & WY NH =

MN NO KN NH ON ON BD ORD ON mmm
oo ns DO th ee YH KH OF Oo C8 ~T HR wre & WwW NH — S&S

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 9 of 15

placed on behalf of the corporate entity owned by JACQUES OYHANCABAL

46. JACQUES OYHANCABAL was aware that automated calls were being placed
on behalf of his corporations and himself en masse to people, including Plaintiff. JACK was
aware that the caller id being transmitted was not accurate and the company calling was
referring to itself as “insurance services” instead of its legal DBA ” CONSTRUCTION PRO'S.
INSURANCE SERVICES”

47, _ As the corporation's senior-most executive, JACQUES OYHANCABAL had the
power to transmit accurate and truthful caller id and make sure that his agents were using the
proper name.

48. As these corporation's, senior-most executive, JACQUES OYHANCABAL had
the power to fire the managers, affiliates, agents, and employees taking part of the day-to-day
operations of these illegal robocalling operations. Despite this knowledge of illegal
telemarketing, JACQUES OYHANCABAL continued to use the services of the exact same
telemarketers, which resulted in the Plaintiff being called additional times on his behalf and at
his direction.

49. Instead, JACQUES OYHANCABAL allowed the calls to continue and the
responsible managers, affiliates, agents, and telemarketers to keep their jobs-despite his
knowledge of frequent do-not-call complaints from recipients of these messages, including the

Plaintiff.

 

3

https://interactive. web.insurance.ca.gov/webuser/Licw_Agy Det$.STARTUP?Z_ORG_ID=324496&Z_AGY_LIC_
NBR=0J 16088

 

 

 
Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 10 of 15

! CAUSES OF ACTION

2 COUNT 1

3 Violation of the Telephone Consumer Protection Act, 47 U.S.C.

: §227(c)(5) — Internal DNC Violation

6 50. Defendant placed multiple telemarketing calls to the Plaintiff.

7 51. Defendant did so despite the fact that the Plaintiff previously had requested to stop.

52. Defendant did so despite not training its personnel on the existence or use of any
10 internal “‘do not call” list.
1] 53. Defendant did so despite not recording or honoring “do not call” requests.
2 54. Accordingly, Plaintiff is entitled to an award of $500 in statutory damages for each
: violative telephone call pursuant to 47 U.S.C. § 227(c)(5).
15 55. Plaintiff s entitled to an award of up to $1,500 in damages for each such knowing or
16 willful violation. 47 U.S.C. § 227(c)(5).
17
18
9 COUNT2
20 Violation of the Telephone Consumer Protection Act, 47 U.S.C.
4 §227(b)(1 (A) iii) — Auto Dialer
22 56. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
. 57. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
35 placing a Call to Plaintiff's telephone using an automated dialing system, violated 47 C.F.R.
6 § 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A)(iii) and, therefore, Plaintiff is entitled to an
27 award of statutory damages in the minimum amount of $500 for this violation.
28

 

 

 

 
Co 2 NN DH TA SS OW NO

MN NY UNOUWNDlUWNlUND UN ON ON eS So i ii ell ele
ao NTN HW S&F YH Ne SO OC OUlUDLlUMONUlUlUlUllCURlUwLULN US US

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 11 of 15

58. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(®),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every
violation, pursuant to 47 U.S.C. § 227(b\(3)(B) and 47 U.S.C. § 227(bX3)(C).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against OIG, Inc and JACQUES OYHANCABAL
for the following:

1. Injunctive relief prohibiting such violations of the TCPA by Defendants in the
future.

2. For an order finding for plaintiff in all counts.

3. For an order finding the defendant knowingly and willfully violated TCPA

3. An award of $3000 per call in statutory damages arising from the TCPA
intentional violations jointly and severally against the corporation and individual for the
25 calls.

4, Any other relief the court deems proper.

Respectfully Submitted this 3 Day of July, 2019.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.1 agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 3 Day of July, 2019.

Signature of Plaintiff

 

Printed Name of Plaintiff _Mark Aussieker

11

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 12 of 15
1
2
3
4 7
EXHIBIT A
5
6 ——
Date Time Originating Number Length
7 6/13/19 2:26 PM | 949-111-8888 0:04:29
3 6/3/19 2:42 PM | 949-111-8888
5/30/19 |. 4:04 PM | 949-111-8888 0:00:11
9 5/24/19 3:02 PM | 949-111-8888
10 4/23/19 3:32 PM | 949-234-5678
4/11/19 9:57 AM | 949-234-5678 0:00:10
11 4/8/19 10:35 AM | 949-234-5678
4/3/19 2:00 PM | 949-234-5678
12 4/1/19 1:57 PM | 949-234-5678
13 3/27/19 1:26 PM | 949-234-5678 0:00:10
3/11/19 3:48 PM | 949-234-5678
14 3/5/19 3:25 PM | 949-234-5678 0:00:12 .
15 3/4/19 9:02 AM | 949-234-5678 0:02:57
2/28/19 10:03 AM | 949-234-5678
16 2/25/19 | «3:03 PM | 949-234-5678
7 2/22/19 |" 9:05 AM | 949-234-5678
2/20/19 1:51 PM | 949-234-5678
18 2/7/19 11:18 AM | 949-234-5678
19 12/17/18 3:20 PM | 949-234-5678 0:02:15
12/13/18 10:41 AM | 949-234-5678 0:00:12
20 12/7/18 2:50 PM | 949-234-5678 0:01:10
11/26/18 1:31 PM | 949-234-5678 0:00:43
21 11/8/18 3:51PM | 949-234-5678 0:00:27
22 10/18/18 10:51 AM | 949-234-5678 0:00:12
3 4/5/18 10:22 AM | 949-234-5678
24
25
26
27
28

 

 

 

 

 
Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 13 of 15

—_

EXHIBIT B

oO 68 4 HA vA & WwW WN

Nn NWN WN NHN NH Bh RO OND ORD meme eS le
ao 4 DBD O 2 WwW NN =—-§ S&F Oo 6B HH AH Oe UY LULDN PU LUGS

 

 

 

 
 

1 of 2

 

Gmail - Construction Pros-for all your insurance needs https://mail.google.com/mail/w/07ik=fcb97905df& view=pt& sea...

Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 14 of 15

~ Gmail Mark Aussieker <aussickert @gmail.com>

 

Construction Pros-for all your insurance needs

Fred Williams <fred@contractors-insure.com> Thu, Jun 13, 2019 at 3:27 PM
To: aussieker1 @gmail.com

Hi Mark,

Here’s my contact information for all your insurance needs.

Working hard to earn your business!
Best Regards,

Fred Williams

Insurance Advisor

Construction Pro's Insurance Services
(formally Oyhancabal Insurance)

Affiliate of Professional Insurance Assoc., Inc.
65 Enterprise, Aliso Viejo CA 92656

email | fred@contractors-insure.com
Office: 949-200-7171 Fax:949.535-1421 x104

Agency License | # OJ16088

www.contractors-insure.com

Please send certificate request toCertificates@contractors-
insure.com 949-535-1421 x104 Direct

949-200-7171 Office

949-535-1775 Fax

800-219-1446 Toll Free
Saving You Up To 50%

On Your General Liability,

7/3/2019, 11:58 AM
i
Gmail - Construction Pros-for all your insurance needs https://mail.google.com/mail/u/07ik=fcb97905df& view=ptidsea...
Case 2:19-cv-01256-MCE-DB Document1 Filed 07/08/19 Page 15 of 15

Workers Comp, Bonds,
& Commercial Auto!

WORK COMP * GENERAL LIABILITY * INLAND
/PROP * * COMM
*UMBRELLA * PERSONAL AUTO/HOMEOWNERS

2 of 2 7/3/2019, 11:58 AM

 

 
